        Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 1 of 13




MANNING CURTIS BRADSHAW
 & BEDNAR PLLC
Alan C. Bradshaw, #4801
Chad R. Derum, #9452
Douglas J. Crapo, #14620
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
(801) 363-5678
abradshaw@mc2b.com
cderum@mc2b.com
Attorneys for Plaintiff IHC Health Services, Inc.

                       IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH

 IHC HEALTH SERVICES, INC., a non-profit              INTERMOUNTAIN’S REPLY IN
 Utah corporation,                                  SUPPORT OF MOTION TO DISMISS
          Plaintiff,                                       COUNTERCLAIMS

 vs.                                                  Civil No. 2:17-cv-01245-JNP-EJF
 ELAP SERVICES, LLC, a limited-liability
                                                            Judge Jill N. Parrish
 company,
          Defendant.                                  Magistrate Judge Evelyn J. Furse




{01800295.DOCX / 2}
        Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 2 of 13




         Plaintiff IHC Health Services, Inc. (“Intermountain”) submits this Reply in Support of

Motion to Dismiss ELAP Services, LLC (“ELAP”)’s two counterclaims [ECF No. 38].

                                        INTRODUCTION

         ELAP lacks standing to seek relief because it is not a party to the Admission Form and

cannot stand in patients’ shoes to litigate its meaning or effect. ELAP’s backdoor attempt to

manufacture standing based on voluntary contractual commitments to Plans to provide a legal

defense to patients is insufficient. If ELAP believes it is “injured” by following through on its

promises to Plans, it should stop making them. What ELAP cannot do is insist that this Court

nullify Intermountain’s direct agreements with its patients as a third-hand remedy for ELAP’s ill-

conceived contracting choices.

         Plainly, ELAP’s “defense cost” is a sham injury masking its effort to have the Court

absolve all ELAP-affiliated patients of their contractual agreements to pay Intermountain as

agreed. Tellingly, ELAP fails to cite a single case from any jurisdiction conferring standing on a

third party to do anything like what ELAP seeks. Lacking legal authorities, ELAP resorts to

sharp words. Opp. 3 (characterizing Intermountain as a “bully” that “prey[s]” upon patients who

are “otherwise not equipped to defend themselves.”). Of course, nothing requires ELAP patients

to choose Intermountain facilities over other health care providers and ELAP patients have the

undisputed right under Utah law to compare Intermountain’s charges with those of other

facilities before seeking care. Utah Code Ann. § 26-21-27. Accordingly, the Court should not

lend credence to empty rhetoric situating ELAP atop the moral high-ground. There is nothing

noble in encouraging patients to obtain health care with the premeditated intent to challenge

Intermountain’s charges as “unreasonable,” “excessive,” or “unconscionable” after care has been


{01800295.DOCX / 2}                              1
        Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 3 of 13




provided. That is called fraud. Because ELAP fails to provide the Court substantive, legally-

correct reasons to open the courthouse doors to ELAP or any other third party seeking to profit

by litigating the enforceability of others’ contracts, dismissal is required.

                                           ARGUMENT

I.       ELAP LACKS STANDING TO ASSERT ITS COUNTERCLAIMS.

         ELAP claims it has standing because Intermountain and ELAP dispute “the meaning of

the Admission Forms.” Opp. 6. While Intermountain has many cognizable disputes with ELAP,

the meaning of the Admission Form is not one of them. Because ELAP is not a party to any

Admission Form, and lacks authority to allege a contrary interpretation on behalf of any patient

(let alone thousands),1 ELAP’s interpretation of the agreement is legally irrelevant. It is long-

settled that “a stranger having no interest in the subject matter of the contract cannot insist that a

different interpretation shall be put upon it or compel the parties to put that interpretation upon it

which will benefit him.” Metro. Nat. Bank v. Benedict Co., 74 F. 182, 185 (8th Cir. 1896). It is

undisputed that ELAP has no such interest. Intermountain’s contract is with Patients (Ans. ¶ 20)

and ELAP fails to allege any conduct Intermountain directs at ELAP. ELAP does not receive

care, guarantee payment for care, or face collection activity.

         ELAP nevertheless mistakenly claims its interpretation is germane based on the assertion

that Intermountain has “su[ed] ELAP for allegedly interfering with Admission Forms.” (Opp. 7.)

Unlike the counterclaims, Intermountain’s interference claim does not ask or require the Court to


         1
       Notably, ELAP does not respond to footnote 6 in Intermountain’s brief describing how
ELAP does not have, and could not get, authority to speak on behalf of Patients in this case.




{01800295.DOCX / 2}                               2
        Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 4 of 13




determine the meaning of Admission Forms, which is an issue reserved to Intermountain and

patients. ELAP cites no law conferring standing to allow a third-party tortfeasor to litigate the

financial interests of absent contracting parties simply because the tortfeasor can conjure a

different interpretation of the absent parties’ contract.

         A.       ELAP has no Injury-in-Fact because its “Defense” Obligation arises from
                  ELAP’s Contracts with Plans.

      ELAP claims Intermountain’s cases holding that standing cannot be manufactured from

voluntary commitments to pay legal expenses are limited to instances where the alleged “injury”

is the expense of bringing the very suit where standing is asserted. (Mot. 7-9; Opp. 7-8.) In fact,

the cases stand for the broader point that, in the absence of directly inflicted harm, organizations

cannot create standing merely by expending legal or other resources in response to others’

conduct. See e.g., Ass’n for Retarded Citizens v. Dallas Cty. Mental Health & Mental

Retardation Ctr. Bd. of Trs., 19 F.3d 241, 244 (5th Cir. 1994) (denying standing based on alleged

“statutory mandate” to advocate for disabled persons that led organization “to direct some of its

resources to challenging the allegedly wrongful actions of the appellees.”); Lane v. Holder, 703

F.3d 668, 675 (4th Cir. 2012) (denying standing where “diversion of resources” results “not

from any actions taken by [the defendant], but rather from the [organization's] own budgetary

choices.”). Indeed, the prior payment of attorney fees has been rejected “with no room for

distinction” as injury-in-fact for subsequent litigation. Williams v. Parker, 843 F.3d 617, 621

(5th Cir. 2016) (citing “ACORN” v. Fowler, 178 F.3d 350 (5th Cir. 1999)) (rejecting litigation-

related expenses for “this and other” cases as “self-inflicted injuries” for standing purposes).

Here, ELAP’s alleged legal expense “injury” results from the operation of voluntary contractual



{01800295.DOCX / 2}                                3
        Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 5 of 13




agreements where ELAP gets paid to provide a legal defense (among other services) and is

indistinguishable from the organizational standing cases.2 Plainly, no injury exists.

         B.       ELAP’s “Injury” is Neither Traceable to Intermountain Nor Redressable.

         ELAP’s alleged injury is not traceable to Intermountain, but instead results from

“unfettered choices made by independent actors.” N. Laramie Range All. v. F.E.R.C., 733 F.3d

1030, 1035 (10th Cir. 2013) (citation omitted); (Mot. 10-11.) ELAP’s argument that its injury

arises from a “contractual obligation” to provide a defense against “unreasonable,” “excessive,”

or “unconscionable” charges merely demonstrates why traceability is absent. (Opp. 9-10.) Since

Intermountain is not a party to ELAP’s contracts, is not bound by ELAP’s definition of

“unreasonable” charges, and has no control over when or why ELAP assumes defense

obligations, no injury is traceable to Intermountain. Rather, ELAP’s “injury” is simply a

contractual benefit offered to Plans in exchange for contracting with ELAP. (CC ¶ 24.)

Additionally, ELAP’s alleged injury would not exist if Patients either stopped coming to

Intermountain facilities, and/or Plans and Patients simply chose to pay their bills. Intermountain

does not control their actions either, and “[t]raceability is absent when we have to guess why the

third parties acted as they did.” N. Laramie Range, 733 F.3d at 1035.




         2
          ELAP’s effort to distinguish D.M. Johnson Family Tr. v. Countrywide Home Loans,
Inc., No. 2:09-cv-317-DAK, 2009 WL 3615690, at *4 (D. Utah Oct. 28, 2009) also fails. That
case affirms no standing exists where nothing the defendants “did or failed to do” had “any
bearing” on plaintiffs’ performance of their contractual obligations. Similarly, ELAP cannot
claim standing based on alleged injuries having nothing to do with conduct Intermountain
directed at ELAP.




{01800295.DOCX / 2}                              4
        Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 6 of 13




         Similarly, fails to plead a redressable injury because ELAP and Plans control defense

obligations in their contracts, not Intermountain. (Mot. 11-12.) A declaration precluding

Intermountain’s collection of “unreasonable” charges does nothing to stop ELAP from

continuing to contract its way into to future “injury” based on whatever terms ELAP and Plans

find agreeable.

         C.       The Prudential Standing Doctrine Bars ELAP’s Counterclaims

         The prudential standing requirement precludes litigants from suing to enforce the rights

of others. RMA Ventures Cal. v. SunAmerica Life Ins. Co., 576 F.3d 1070, 1073 (10th Cir.

2009). ELAP concedes as much, but claims to be enforcing “its own rights” based on “providing

a contractually guaranteed defense.” (Opp. 11.) However, ELAP’s counterclaims do not ask the

Court to adjudicate its contracts. Rather, ELAP seeks adjudication of patients’ rights under the

Admission Form to prohibit Intermountain’s collection activity. ELAP relies exclusively on an

easily distinguishable insurance case, Philadelphia Indemnity Insurance Co. v. Lexington

Insurance Co., 845 F.3d 1330, 1335 (10th Cir. 2017). In Philadelphia, two insurers contracted

to cover the same loss but disagreed about how differences in their policy terms should

determine the allocation of payment. Id. However, because the insured had already “been paid,”

the dispute concerned only the insurer’s relative responsibilities, not the rights of the non-party

insured who had no further interest in the matter. Id. Unlike competing insurance policies

covering the same loss that can be jointly adjudicated without involving the insured, ELAP’s

contractual defense agreements with Plans do not concern the same subject matter as the

Admission Form, which cannot be interpreted without also adjudicating patients’ rights.

Accordingly, ELAP lacks prudential standing to adjudicate patients’ interests concerning their


{01800295.DOCX / 2}                              5
        Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 7 of 13




obligation for Intermountain’s unpaid charges. See Opp. 3 (ELAP seeking to prohibit

Intermountain from “preying” on patients to collect excessive charges).

II.      ELAP FAILS TO ADEQUATELY PLEAD INJUNCTIVE OR DECLARATORY
         RELIEF.

         At the outset, ELAP’s permanent injunction claim must be summarily dismissed.

Although ELAP’s brief occasionally mentions an injunction, ELAP fails to respond directly to

any of Intermountain’s specific arguments showing ELAP’s failure to meet the required pleading

elements. (See Mot. 17-19 (demonstrating that ELAP has no cause of action for which it could

prevail “on the merits,” ELAP faces no irreparable harm, an injunction will harm Intermountain

more than ELAP, and an injunction is against the public interest)). Leaving these arguments

unanswered concedes dismissal is appropriate.

         ELAP’s declaratory judgment claim fares no better. (Mot. 14-17.) ELAP alleges the

parties have “an actual case or controversy involving the interpretation of the Admission Forms.”

(Opp. 13.) However, ELAP is not a party to those agreements and lacks standing to ask the

Court to decide their meaning for ELAP’s benefit. The right to bring such disputes, if any,

belongs to the parties to the Admission Form, not ELAP. ELAP is correct that litigants can seek

solely declaratory relief but misses that doing so requires the assertion of that parties’ own

substantive rights. For example, ELAP cites Roe v. Wade, but does not seek a Roe-style

declaration that Intermountain abridges ELAP’s constitutional rights. 410 U.S. 113, 120 (1973).

Nor does ELAP assert infringement of its other substantive statutory, common-law, state,

federal, public or private rights. Rather, ELAP’s declaratory relief claim is based on nothing

more than its professed disagreement with how Intermountain manages its contracts with its



{01800295.DOCX / 2}                               6
        Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 8 of 13




patients. Allowing suit on such unprecedented grounds would unleash a tidal wave of third-

party suits to nullify others’ agreements.

         Moreover, ELAP also lacks any separate cause of action for which it might also seek

declaratory relief as a remedy. See Long v. Wells Fargo Bank, N.A., 670 Fed. Appx. 670, 671

(10th Cir. 2016) (absent a substantive claim that “overlaps” with a request for declaratory relief,

any request for declaratory relief “in relation to those claims is not viable.”). This point simply

underscores that—other than the facially deficient declaratory judgment claim itself—ELAP has

no other claim to which it can bootstrap a demand for declaratory relief.3

         Struggling to distinguish this point, ELAP cites another insurance case, Farmers Alliance

Mut. Insurance Co. v. Jones, 570 F.2d 1384 (10th Cir. 1978), ostensibly to show it is

unnecessary to assert a separate claim in addition to seeking declaratory relief. Farmers, which

concerned whether a driver was an insured under Farmers’ policy, merely affirms that the stand-

alone request for declaratory relief must seek to vindicate a party’s own substantive rights, i.e,,

where “insurance companies seek to have their liability declared.” Id. at 1386 (emphasis added).

In contrast, ELAP does not seek a declaration of its rights in any contract to which it is a party.

Rather, ELAP seeks to stand in Patients’ shoes to adjudicate their contracts with Intermountain.

Because the Court lacks anything to “declare”, dismissal is required.




         3
        See, e.g., Mot. at 15-16, n. 6 (no right to declaratory relief based on the assertion that
Intermountain breached its contract with members).




{01800295.DOCX / 2}                               7
        Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 9 of 13




III.     ELAP FAILS TO JOIN NECESSARY PARTIES.

         ELAP seeks to adjudicate the rights of patients, and complete relief cannot be obtained

without joining patients as parties under Rule 19 and destroying diversity.4 (Mot. 19-21). The

joinder issue is even more acute now that ELAP has abandoned the lack of a “price term” as a

challenge to the Admission Form’s enforceability. (Compare CC ¶ 32 with Opp. 3.) The result

is that—even assuming ELAP had standing—ELAP lacks a facial challenge to the Admission

Form that can be addressed in a single declaratory judgment without joining patients as parties.

Instead of challenging enforceability based on the Admission Form’s terms, ELAP contests the

applied effect of the Admission Forms, which ELAP says Intermountain uses to collect

“unreasonable,” “excessive,” or “unconscionable” charges. (Opp. 3-5.) However, determining

whether Intermountain actually collects “unreasonable” charges necessarily requires case-by-

case adjudication of every patient’s payment obligations and the propriety of potentially

thousands of individual billing encounters. At minimum, this daunting task could not be

undertaken without joining patients since it is their financial obligations under the Admission

Form being adjudicated. ELAP cannot elude the significant pleading requirements of a Rule 23

class action by attempting to litigate in its own name the financial interests of non-party patients.

(Mot. 21.)




         4
          ELAP seeks to prevent Intermountain from collecting excessive charges “from Utah
citizens.” CC ¶ 44.




{01800295.DOCX / 2}                               8
       Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 10 of 13




         ELAP attempts to excuse non-joinder by arguing Intermountain did not join patients to its

tortious interference claim, which ELAP alleges also concerns whether Intermountain and

patients have an “enforceable contract.” (Opp. 14-15.) ELAP is wrong. Intermountain need not

join patients because its claim does not ask or require the Court to adjudicate patients’ rights. In

contrast to Intermountain’s claim solely targeting ELAP’s misconduct, ELAP’s counterclaim

requires the Court to: i) “declare” limitations on future contractual relationships between patients

and Intermountain; ii) adjudicate the amount of individual patient obligations (which may be

greater or less than what a patient might advocate as a party); and iii) affect future lawsuits

brought by non-party patients under these same Admission Forms (thus exposing Intermountain

to multiple inconsistent verdicts).5

         Furthermore, adjudicating Intermountain’s collection rights en masse without joining

patients would deprive Intermountain of the right to defend its collections, assert counterclaims,

or seek offsets based on the circumstances of particular episodes of care. ELAP says

Intermountain can “raise any claims or defenses it wishes” in this action. (Opp. 15). But ELAP

simply ignores that adjudicating patient-specific defenses necessarily imputes patient-specific

rights and thus requires joinder because it puts directly at issue the financial obligations of the

contractually responsible party—the absent patient.




         5
        See also Mot. 15 n.6 (discussing lack of patient consent to ELAP’s lawsuit and
concomitant res judicata implications).




{01800295.DOCX / 2}                               9
       Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 11 of 13




IV.      THE COURT SHOULD DECLINE SETTING HEALTH CARE PRICING
         POLICY.

         Finally, ELAP claims to “merely ask” for a declaration that Intermountain cannot collect

“unreasonable,” “excessive,” or “unconscionable” charges under the Admission Form (Opp. 16),

while whistling past Intermountain’s arguments demonstrating precisely why that cannot be done

without embroiling the Court in setting national health care pricing. (Mot. 21-25.) Rather than

respond directly to Intermountain’s step-by-step analysis establishing that adoption of ELAP’s

ACL to determine what Intermountain can “reasonably” charge equates to a judicial decree of

what any health care provider can charge, ELAP offers haphazard ad hominem attacks. (See

Opp. 16 (characterizing as “farcical,” “hyperbolic,” and “overly dramatized.”) In refusing to

meet the substance of Intermountain’s argument, ELAP concedes its merit. Indeed, ELAP says

nothing the Court could rely upon as assurance that ELAP does not intend precisely the creation

of the de facto national health care pricing regime that Intermountain forecasts. While having

this Court take the lead in setting health care policy might be a boon to ELAP’s business, the

business of setting health care policy should be left to the legislative branch.

                                          CONCLUSION

         For the reasons discussed above, the Court should dismiss all of ELAP’s counterclaims

with prejudice.




{01800295.DOCX / 2}                              10
       Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 12 of 13




         RESPECTFULLY SUBMITTED this 8th day of February, 2019.

                                MANNING CURTIS BRADSHAW & BEDNAR PLLC


                                /s/ Chad R. Derum
                                Alan C. Bradshaw
                                Chad R. Derum
                                Douglas J. Crapo

                                Attorneys for Plaintiff IHC Health Services, Inc.




{01800295.DOCX / 2}                        11
       Case 2:17-cv-01245-JNP-EJF Document 52 Filed 02/08/19 Page 13 of 13




                                  CERTIFICATE OF SERVICE

         I hereby certify that I will cause a true and correct copy of the foregoing to be served in

the method indicated below to the below-named parties on February 8, 2019.

                                                John W. Mackay
     ___HAND DELIVERY                           Brett L. Tolman
     ___U.S. MAIL                               RAY QUINNEY & NEBEKER P.C.
     ___FAX TRANSMISSION                        36 South State Street, Suite 1400
        E-MAIL TRANSMISSION                     Salt Lake City, Utah 84111
      x CM/ECF
                                                Attorneys for Defendant



                                                Stephen E.W. Hale
                                                shale@parrbrown.com
     ___HAND DELIVERY                           Bentley J. Tolk
     ___U.S. MAIL                               btolk@parrbrown.com
     ___FAX TRANSMISSION                        PARR BROWN GEE & LOVELESS
        E-MAIL TRANSMISSION                     101 South 200 East, Suite 700
      x CM/ECF                                  Salt Lake City, UT 84111
                                                Attorneys for Defendant



                                                /s/ Chad R. Derum




{01800295.DOCX / 2}                               12
